      Case 2:17-md-02785-DDC-TJJ Document 1932 Filed 10/07/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

IN RE: EpiPen (Epinephrine Injection, USP)            CASE NO. 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust Litigation   (MDL No. 2785)




SANOFI-AVENTIS U.S., LLC,                             CASE NO. 2:17-CV-02452-DDC-TJJ
                       Plaintiff,

               v.

MYLAN INC., et al.,

                       Defendants.

This Document Relates to the Sanofi case.


             INDEX OF EXHIBITS TO MYLAN’S MOTION TO EXCLUDE
               OPINION TESTIMONY OF MARY ANN MICHELIS, M.D.

Ex.      Description
4        May 22, 2019 Excerpted Deposition Transcript of Mary Ann Michelis, M.D.
5        May 17, 2019 Excerpted Deposition Transcript of Michael Blaiss, M.D.
6        Redacted September 21, 2018 Sanofi Third Amended Rule 26(a)(1)(A) Disclosures
     Case 2:17-md-02785-DDC-TJJ Document 1932 Filed 10/07/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, the foregoing document was electronically filed

with the Clerk of the Court using the CM/ECF system, which provides a notice of such filing on

each attorney registered for ECF notification to the counsel of record in this case.


                                                   /s/ Philip A. Sechler
                                                   Philip A. Sechler

                                                   ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                   UNTEREINER & SAUBER LLP
                                                   2000 K Street, NW, 4th Floor
                                                   Washington, DC 20006
                                                   Telephone: (202) 775 4492
                                                   Fax: (202) 775 4510
                                                   psechler@robbinsrussell.com

                                                   Counsel for Defendant Mylan Inc. and
                                                   Defendant/Counterclaim-Plaintiff Mylan
                                                   Specialty L.P.
